 

 

 

 

 

 

 

 

 

 

 

 

LZ FiLeD ____ RECEIVED
—— ENTERED ____ SERVED ON
1 COUNSEL PARTIES OF RECORD
2 MAY 13 2019
3
CLERK US DISTRICT COURT
4 DISTRICT OF NEVADA
BY: DEPUTY
5
6 UNITED STATES DISTRICT COURT
7 DISTRICT OF NEVADA
8 kek
9}} JAY L. JIM, Case No. 3:19-cv-00179-MMD-CBC
10 Plaintiff, ORDER
V.
11
12 AITOR NARVIAZA, et al.,
Defendants.
13
14
15
I. DISCUSSION
16 ||
Plaintiff, who is a detainee of the Elko County Jail, previously submitted a civil
17
rights complaint pursuant to 42 U.S.C. § 1983 and filed an application to proceed in forma
18
pauperis. (ECF No. 1, 1-1).
19
On April 4, 2019, the Court issued an order denying Plaintiff's application to
20
proceed in forma pauperis because it was incomplete and informing Plaintiff that he was
21
required to file a complete application to proceed in forma pauperis within 30 days,
22
including both an inmate account statement for the past six months and a properly
23
executed financial certificate. (ECF No. 3).
241]
On April 22, 2019, Plaintiff filed another application to proceed in forma pauperis.
25
(ECF No. 4). This application also is incomplete as it does not include an inmate account
26
statement for the past six months. Pursuant to 28 U.S.C. § 1915(a)(2) and Local Rule
27
|| LSR 1-2, Plaintiff must complete an application to proceed in forma pauperis and attach
28
1

 

 

 

 
oO ON DW HO F&F HO ND =

mM PR NM NM PM NR NH NM NO 2 == BR ABA = 2 2 = & a=
oN On B&F WO HBO | CO O DAN DO ON FF WO DO | OC

 

 

both an inmate account statement for the past six months and a froperly executed
financial certificate.

Therefore, the in forma pauperis application is denied without prejudice. The Court
will provide Plaintiff with one final opportunity to file a complete application to proceed in
forma paupernis, including both an inmate account statement for the past six months and
a properly executed financial certificate or, in the alternative, pay the full filing fee for this
action. The Court will retain Plaintiff's civil rights complaint (ECF No. 1-1), but will not file
it until the matter of the payment of the filing fee is resolved.

UN. CONCLUSION

For the foregoing reasons, IT IS ORDERED that Plaintiff's application to proceed
in forma pauperis (ECF No. 4) is DENIED without prejudice to file a new application.

IT IS FURTHER ORDERED that the Clerk of the Court SHALL SEND Plaintiff the
approved form application to proceed in forma pauperis by a prisoner, as well as the
document entitled information and instructions for filing an in forma pauperis application.

IT 1S FURTHER ORDERED that within thirty (30) days from the date of this order,
Plaintiff shail either: (1) file a fully complete application to proceed in forma pauperis, on
the correct form including both an inmate account statement for the past six months and
a properly executed financial certificate, in compliance with 28 U.S.C. § 1915(a); or (2)
pay the full $400 fee for filing a civil action (which includes the $350 filing fee and the $50
administrative fee).

IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
dismissal of this action may result.

IT IS FURTHER ORDERED that the Clerk of the Court shall retain the complaint
(ECF No. 1-1), but shall not file it at this time.

pateo: 9/[ 2/ZOIF

   

STRATE JUDGE

 
